Citation Nr: 9910243	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-01 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of both feet 
claimed to be the result of Department of Veterans Affairs 
(VA) surgical treatment of his feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1956 to March 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied benefits under the 
provisions of 38 U.S.C.A. § 1151.  That section of the law 
provides compensation to any veteran who has suffered an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment.  In denying 
the claim, the RO found, essentially, that the appellant had 
not incurred additional disability of either foot, including 
pes cavus, bunions and arthritis, as a result of VA Medical 
Center (VAMC) treatment in 1984.

By memorandum dated in March 1998, the Acting Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c).


REMAND

The appellant maintains that the VA doctor who performed the 
surgery on his feet to remove bunions at the VAMC in San 
Juan, Puerto Rico cut too much into the skin and injured his 
toes.  He further contends that his feet are now deformed as 
a result and that he suffers continuous pain and loss of 
function in his feet.  

Review of the medical evidence of record reveals that the 
appellant suffered from a right foot plantar abscess and 
underwent an incision and drainage in July 1983.  This 
abscess apparently was incurred as the result of a prior 
callous removal.  This callous removal apparently took place 
during the appellant's April to June 1983 VA hospitalization; 
the discharge summary notes that the appellant underwent 
excision of calluses from both feet.  The complete VA medical 
records pertaining to these two hospitalizations and any 
follow-up outpatient care have not been associated with the 
claims file.  

The appellant subsequently underwent dorsal metatarsal 
osteotomies on the second, third, fourth and fifth toes of 
both feet; this surgery was performed in February 1984 at the 
VAMC in San Juan.  The claims file contains only the 
discharge summary from this hospital stay.  

The appellant later sought treatment in September 1984, at a 
VA outpatient clinic in Rochester, New York; it was noted 
that he had undergone surgical procedures on both feet with 
residual painful scars.  The discharge summary from the 
appellant's November to December 1984 VAMC hospitalization in 
Buffalo, New York indicates that the appellant demonstrated 
calcaneal spurs of both feet, as well as deformities of the 
second, third and fourth metatarsals that were attributed to 
past surgery.  The rest of the VA medical records from that 
hospitalization, in particular the foot x-ray report, have 
not been associated with the claims file.

A VA hospital discharge summary, dated in April 1993, 
indicates that the appellant had been diagnosed with a pes 
cavus deformity of both feet, as well as hammertoe digits two 
through five bilaterally.  He had presented for admission for 
a pre-operative work-up of painful lesions on both of his 
feet that were secondary to pes cavus and contracted toes 
bilaterally.  The appellant declined surgical intervention 
and was instead offered alternative treatment, namely molded 
shoes.

In this case, the appellant has essentially argued that he 
has additional disability of both feet, including pes cavus, 
bunions and arthritis, which are alleged to have occurred as 
a consequence of improper treatment for his feet performed at 
a VA facility.  The relevant sections of 38 C.F.R. § 3.358 
provide that in determining whether additional disability 
exists following medical or surgical treatment, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  See 38 C.F.R. § 3.358(b)(1) (1998).  The 
regulation further provides that compensation is not payable 
for the continuance or natural progress of the disease or 
injury for which medical or surgical treatment was 
authorized.  38 C.F.R. § 3.358(b)(2) (1998).  Furthermore, in 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of (in this case) medical and 
surgical treatment, the following consideration will govern:  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1) (1998). 

Finally, prior legal provisions requiring fault or negligence 
on the part of the VA do not pertain to this case.  
Applicable provisions prohibit compensation for "necessary 
consequences" of surgical treatment or examination.  
"Necessary consequences" are those which are certain to 
result from, or were intended to result from the surgery.  
38 C.F.R. § 3.358(c)(3) (1998).  

Thus, the law and regulations require that there be some 
causal nexus between VA treatment and disability.  In other 
words, benefits can be awarded only if, after VA treatment, 
there is additional disability attributable to that VA 
treatment.  If a disorder deteriorates after VA treatment and 
that deterioration is due to the underlying disability 
itself, or some intercurrent (non VA treatment) cause, there 
is no entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 because it can not be found that the 
additional disability is due to VA treatment.  At this time, 
there is no competent medical evidence that clearly shows or 
clearly refutes the existence of a nexus between the 
appellant's treatment at a VAMC and the development of the 
current bilateral foot pathology.  In other words, on this 
fundamental point, the record is unclear. 

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has stated that 
the Board's task is to make findings based on evidence of 
record- not to supply missing facts.  Beaty v. Brown, 6 Vet. 
App. 532 (1994).  Thus, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim, the case is 
REMANDED for the following: 

1.  The RO should contact the appellant 
to request names and addresses of VA and 
private physicians and/or medical 
facilities which have provided him any 
treatment for his feet since 1982.  All 
available relevant reports or copies 
thereof not already of record should be 
obtained from these physicians and/or 
medical facilities, including, but not 
limited to, all VA inpatient records and 
all VA outpatient records from the 
Podiatry and General Medical Clinics, and 
in particular the records from San Juan 
from 1983-86, and from Buffalo from 1984-
87.  All clinical records associated with 
the 1983 and 1984 hospitalizations should 
be associated with the claims file.  This 
should include nurses' notes, progress 
notes, doctors' orders, radiology reports 
and all other information.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release 
private medical reports to the VA.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Following the above, the appellant 
should be examined by an appropriate VA 
physician, such as orthopedist or 
podiatrist, or other available 
appropriate specialist, preferably one 
who has not examined the appellant in the 
past.  The purpose of the examination is 
to determine the etiology, extent and 
severity of any foot disability.  Prior 
to the examination, the examiner should 
review the appellant's claims file.  All 
appropriate tests and x-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should comment on the nature and extent 
of any disorder and describe all current 
foot pathology.  Specifically, the 
examination report should include a 
detailed account of all manifestations of 
foot pathology present, including any 
arthritis, bunions or pes cavus.  The 
examiner should determine the nature, 
extent and current symptomatology of the 
appellant's foot defects.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability, weakness, 
interference with gait, balance or 
propulsion, pain and/or swelling on use, 
and the need for, or effect of, the use 
of shoe inserts or a special shoe.  The 
examiner should clearly identify which 
symptomatology is associated with the 
appellant's status post callous removal, 
which is status post osteotomy, and which 
symptomatology is associated with any 
other disorder.  

Following the review of the complete 
record and examination of the appellant, 
including the 1983 and 1984 clinic and 
hospital records and a copy of this 
remand, the examiner should furnish 
opinions concerning the following:

(a)  What were the manifestations of 
foot pathology present prior to the 1983 
callous removal and the 1984 osteotomy 
surgery?

(b)  What is the date of the first 
recorded manifestations of foot 
pathology?

(c)  Did the appellant develop any 
additional identifiable foot disabilities 
due to any VA treatment in 1983 and/or 
1984, beyond what would be considered the 
natural consequences of the procedures 
done during those times?  The role of the 
appellant's diabetes in the clinical 
course of any foot pathology should be 
discussed.

3.  If the examiner does find an 
additional disability, that is, beyond 
the normal progression of the 
disorder(s), s/he should provide an 
opinion as to the degree of medical 
probability that such additional 
disability is causally related to VA 
treatment of the appellant's feet in 1983 
and/or 1984, as opposed to the natural 
progress of any underlying disorder or 
the natural consequences of the 
procedures.  Further, the examiner must 
comment specifically on the degree of 
medical probability that, if any 
additional disability is present, it 
would have resulted regardless of the 
various foot treatments. 

The examiner is advised that the question 
of negligence is not at issue.  The 
examiner should identify the information 
on which s/he based the opinions.  If a 
medically justified opinion is impossible 
to formulate, the examiner should so 
indicate. 

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination report.  If the 
report does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

5.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim on the appropriate legal basis and 
with consideration of all pertinent 
regulations.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


